Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 10, 2022

                                      No. 04-22-00725-CV

                                      David Gene BECKA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR1257
                     Honorable Andrew Wyatt Carruthers, Judge Presiding


                                         ORDER
       In this accelerated appeal, the notice of appeal was filed in the trial court on October 28,
2022, and the reporter’s record was initially due on November 7, 2022. See TEX. R. APP. P.
35.1(b).
        However, the original notice of appeal was not sent to the court reporter responsible for
preparing the record, contra TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a); TEX. R. APP.
P. 25.1(e), and no docketing statement was filed, contra TEX. R. APP. P. 32.1.
       On November 9, 2022, court reporter Roxanne F. Pena filed a first motion for extension
of time to file the reporter’s record. She requested a sixty-day extension of time to file the
record. She notes that the “priority status [for this record] is behind three other records.”
       By statute, this appeal must be given priority over all other appeals. See TEX. HEALTH &
SAFETY CODE ANN. § 574.070 (“The court of appeals and supreme court shall give an appeal
under this section preference over all other cases and shall advance the appeal on the docket.”
(emphasis added)).
       We ORDER Roxanne F. Pena to give this record the highest priority status in the order of
preparing records. See id.
        The reporter’s record is due on November 17, 2022. See TEX. R. APP. P. 35.3(c)
(limiting an extension in an accelerated appeal to ten days).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court